Citation Nr: 0104938	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran retired from military service in July 1977, after 
serving in excess of 20 years on active duty.  

This case arises out of a September 1999 rating action 
entered by the aforementioned regional office (RO).  The 
veteran disagreed with that decision in October 1999, and 
after a statement of the case was issued, he perfected his 
appeal in December 1999.  A hearing at which the veteran 
testified was conducted at the RO in January 2000, after 
which a supplemental statement of the case was issued in 
April 2000.  Thereafter, the case was forwarded to the Board 
of Veterans' Appeals (Board) in Washington, DC.  

In addition to the foregoing, it is observed that in February 
2001, the veteran forwarded to the Board, copies of VA 
outpatient treatment records dated in 1999 and 2000, that he 
indicated he wished to be considered in connection with his 
appeal.  The Board notes, however, that all of the records 
the veteran provided relate to the treatment of the veteran's 
post traumatic stress disorder (PTSD), rather than to any eye 
impairment.  Under these circumstances, it is presumed that 
by submitting these records, the veteran meant to establish a 
claim for an increased rating for his PTSD.  Since that 
matter has obviously not been developed on appeal, and as it 
is not inextricably intertwined with the issue on appeal, it 
is not properly before the Board at this time.  Accordingly, 
the claim for an increased rating for PTSD is referred to the 
RO for appropriate action. 


REMAND

In this case, the veteran essentially contends that he has a 
left eye disability as a result of trauma he sustained to 
that part of his body during combat in Vietnam.  In this 
regard, the Board notes that the veteran's records reflect 
that his decorations include the Purple Heart, a combat 
action ribbon, a presidential unit citation and a meritorious 
unit commendation.  As such, while the service medical 
records associated with the claims file do not reflect any 
complaints or treatment relating to, or stemming from, trauma 
to the area of the veteran's left eye, since such a trauma is 
consistent with combat, it will be presumed that such a 
trauma occurred.  (See 38 U.S.C.A. § 1154.)  As to any actual 
eye treatment reflected in the veteran's service medical 
records, they primarily show correction for his refractive 
error.  

In connection with his current claim, however, the veteran 
obtained records from a private ophthalmologist whom he saw 
while still in service.  Although this physician's records of 
the veteran for the period before 1980 were apparently 
destroyed, a letter from this physician dated in 1984 
included comments from a report of an examination that was 
apparently conducted in 1976, while the veteran was still in 
service.  At that time, (1976), funduscopic examination 
evidently had revealed "some scattered hyperplastic pigment 
epithelial inferiorally and inferior temporal in the left 
eye."  Subsequently obtained records show that the veteran 
had a cataract extraction on the left in 1984, and that 
currently, the veteran's diagnosis with respect to his left 
eye was "Pseudophakic left eye with a marked elevation in 
his intraocular pressure."  

In addition, the above mentioned private physician also 
offered an opinion in August 1999, regarding the relationship 
between the veteran's current left eye impairment, and the 
veteran's service.  In this opinion, the physician set forth 
his understanding that the veteran sustained a trauma to the 
left eye during combat, noted the veteran's history of 
cataract extraction in 1984, and set forth the veteran's 
current condition, i.e., pseudophakic left eye with a marked 
elevation in his intraocular pressure.  He went on to state 
as follows:  

I am writing this note to let it be known that I 
feel that this is an armed services connected 
disability and that his concussion and blunt trauma 
to the left eye in 1967 was probably an underlying 
etiologic factor in his present elevated 
intraocular pressure on the left eye.  

Although the foregoing opinion linking the veteran's elevated 
intraocular pressure to service has been worded somewhat 
tentatively, given that the veteran is presumed to have 
sustained a trauma about the left eye during combat, that 
there were apparently some abnormal findings in the left eye 
when the veteran was examined in service in 1976, and that 
the physician who treated the veteran in 1976 has now 
suggested a potential link between the veteran's current left 
eye impairment and service, it is the Board's view that the 
veteran's left eye should be examined for VA purposes so that 
all left eye impairments may be clearly identified, and an 
opinion obtained regarding the etiology of those impairments.  

Finally, in regard to this additional development, the Board 
also notes that there was a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and superceded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's claim was obviously filed before the date of 
enactment of the new law, it is not final, and therefore, its 
terms apply to him.  With respect to the obligations required 
by the duty to assist under this new law, the Board observes 
that it includes obtaining records of relevant treatment, and 
obtaining a medical opinion if the evidence (lay or medical) 
shows the presence of current disability, and indicates the 
disability may be associated with service.  As described 
above, the present records reflect a current left eye 
disability that may be linked to the veteran's combat 
service.  Therefore, the requirements of this new law also 
make it necessary to return the case to the RO to obtain 
copies of the veteran's relevant treatment records and an 
opinion regarding the relationship between any current left 
eye disability and service.  (This new law also contains 
various notification requirements that must be satisfied, and 
a Remand of this case will also give the RO the opportunity 
to ensure this has been accomplished.) 

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing 
of this case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is subsequently 
provided by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued also 
should be considered.  

2.  With respect to the particular development 
required by this appeal, and to be included in the 
assistance provided the veteran under the Veterans 
Claims Assistance Act of 2000, the RO should 
contact the veteran and ask him to identify the 
places at which he is currently receiving treatment 
for his left eye disability.  After obtaining any 
necessary authorization, the RO should then attempt 
to obtain and associate with the claims file, 
records of the treatment the veteran identifies.  

3. Next, the RO should schedule the veteran for an 
examination of his left eye, the purpose of which 
is to identify all left eye disabilities, and to 
ascertain their etiologies.  In this regard, the 
examiner should be provided the veteran's entire 
claims file for review before the examination is 
conducted, and a notation that this review took 
place should be included in any report provided.  
In addition, the physician should include in the 
report, the veteran's pertinent complaints, the 
clinical findings obtained during the examination, 
and the pertinent diagnoses.  With respect to each 
left eye disability diagnosed, the examiner should 
specifically provide an opinion, based on a review 
of the evidence, as to whether it is unlikely, 
likely, or at least as likely as not that the 
disability is related to trauma sustained to the 
left eye area during combat, and/or to scattered 
hyperplastic pigment epithelial noted in 1976, or 
otherwise to service.  A complete rationale for any 
opinion offered should be set forth in the report 
provided, together with citation to any pertinent 
medical or other supporting records.

4.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.

5.  Thereafter, the RO should enter its decision 
concerning the veteran's claims for service 
connection for a left eye disability.  If that 
decision remains adverse to the veteran, he should 
be provided a supplemental statement of the case, 
which must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue on 
appeal.  After a reasonable period of time in which 
to respond has been provided, the case should be 
returned to the Board for further review. 

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


